DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements filed August 15, 2019 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 14-15 & 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIKI et al. U.S.2019/0372103 in view of Wachsman et al. U.S. Pub. 2020/0075960.
claims 1 & 18, MIKI teaches a solid-state battery comprising: a negative end plate current collector [0092]; a positive end plate current collector [0070]; a plurality of electrochemical battery unit cells (100; Fig. 1) positioned between the negative end plate current collector (15; [0083]) and the positive end plate current collector (14; [0083]), each of the electrochemical battery unit cells including a negative electrode (anode layer 13; [0083]), a positive electrode (cathode layer 12; [0083]), and a lithium ion-conductive electrolyte-containing separator disposed between the negative electrode and the positive electrode (solid electrolyte layer 11; [0083]), wherein the lithium ion-conductive electrolyte-containing separator of each electrochemical battery unit cell comprises a solid-state electrolyte material and does not include a free liquid electrolyte (solid electrolyte layer 11; [0083] in a all-solid state battery which are sintered; [0007]), and wherein at least one negative electrode of the electrochemical battery unit cells or at least one positive electrode of the electrochemical battery unit cells includes a capacitor material (the electrodes may include elecroconductive material such as carbon nanotubes; [0067]).  With respect to claim 2, the negative electrode of at least one electrochemical battery unit cell comprises a mixture of active negative electrode material particles (anode active material ; [0094]), solid-state electrolyte material particles (solid electrolyte; [0093]), and capacitor material particles (electroconductive material [0093], and wherein the capacitor material particles are comprised of a supercapacitor material (carbon nanotube; [0067]).  With respect to claim 3, wherein the negative electrode of each electrochemical battery unit cell comprises the mixture of active negative electrode material particles (anode active material; [0094]),  solid-state electrolyte material particles (solid electrolyte; [0093]),  and claim 4, the positive electrode of at least one electrochemical battery unit cell comprises a mixture of active positive electrode material particles (cathode active material; [0049]), solid-state electrolyte material particles (solid electrolyte particles; [0047]), and  -27 -capacitor material particles, and wherein the capacitor material particles are comprised of a supercapacitor material (carbon nanotube; [0067]).    With respect to claim 5, the positive electrode of each electrochemical battery unit cell comprises the mixture of active positive electrode material particles (cathode active material; [0049]), solid-state electrolyte material particles (solid electrolyte particles; [0047]), and capacitor material particles (carbon nanotube; [0067]).   With respect to claim 6, the negative electrode of at least one electrochemical battery unit cell comprises a mixture of active negative electrode material particles (anode active material ; [0094]), solid-state electrolyte material particles (solid electrolyte; [0093]), and capacitor material particles (carbon nanotube; [0067]), and wherein the capacitor material particles in the negative electrode are comprised of a supercapacitor material (carbon nanotube; [0067]), and wherein the positive electrode of at least one electrochemical battery unit cell comprises a mixture of active positive electrode material particles (cathode active material; [0049]),  solid-state electrolyte material particles (solid electrolyte particles; [0047]), and capacitor material particles, and wherein the capacitor material particles of the positive electrode are comprised of a supercapacitor material (carbon nanotube; [0067]).  With respect to claim 7, the negative electrode of each electrochemical battery unit cell comprises the mixture of active negative electrode material particles (anode active material ; [0094]),  solid-state electrolyte material particles (solid electrolyte; [0093]),  and capacitor claim 14, the solid-state electrolyte material of the lithium ion-conductive electrolyte-containing separator of each electrochemical battery unit cell comprises an oxide-based inorganic solid, a sulfide-based inorganic solid, a solid polymer, or a combination thereof (an oxide-based inorganic solid  such as LiPO4; [0062]).  With respect to claim 15, the at least one negative electrode of the electrochemical battery unit cells or the at least one positive electrode of the electrochemical battery unit cells comprises capacitor material particles intermixed with active electrode material particles and solid-state electrolyte material particles (electrocnductive material, such a CNT [0067] is mixed with solid state electrolyte [0093]).  With respect to claim 17, it would be reasonable to expect the voltage between 5 V and 200 V is established across the negative end plate current collector and the positive end plate current collector when the battery is fully charged as, “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01, In the instant case, MIKI teaches the same electrode and electrolyte material set forth by Applicant, and thus the voltage when charged is necessarily present.  
claims 1 & 18).  
Wachsman teaches that it is well known in the art to employ bipolar plates disposed between electrodes. See paragraph [0189].
MIKI and Wachsman are analogous art from the same field of endeavor, namely fabricated solid state batteries.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the bipolar collector plates of Wachsman, to support electrodes of MIKI, in order to improve current collection between electrodes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-13 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIKI et al. U.S.2019/0372103 in view of Wachsman et al. U.S. Pub. 2020/0075960, and further in view of Chen U.S. Pub. 2019/0363395.
claims 8, 12, 13 & 16, MIKI teaches that the negative electrode of at least one electrochemical battery unit cell comprises a base portion and a coating overlying the base portion, the base portion comprising a mixture of active negative electrode material particles and solid-state electrolyte material particles (active material layer base portion formed by mixing active material, and solid electrode; [0092] – [0093]).  With respect to claims 10, 12, 13 & 16, the positive electrode of at least one electrochemical battery unit cell comprises a base portion and a coating overlying the base portion, the base portion comprising a mixture of active positive electrode material particles and solid-state electrolyte material particles (active material layer base portion formed by mixing active material, and solid electrode; [0120]).  
MIKI does not expressly disclose that the negative electrode coating comprising capacitor material particles comprised of a supercapacitor material (claims 8, 12, 13 & 16); the negative electrode of each electrochemical battery unit cell comprises the base portion and the coating overlying the base portion (claim 9); positive electrode coating comprising capacitor material particles comprised of a supercapacitor material (claims 10, 12, 13 & 16); the positive electrode of each electrochemical battery unit cell comprises the base portion and the coating overlying the base portion (claim 11).  
	Chen teaches that it is well known in the art to employ an all solid state battery comprising: negative electrode coating comprising capacitor material particles comprised of a supercapacitor material (graphene layer laminated on the active material layer; [0009]; claims 8, 12, 13 & 16); the negative electrode of each electrochemical claim 9); positive electrode coating comprising capacitor material particles comprised of a supercapacitor material (graphene layer laminated on the active material layer; [0009]; claims 10, 12, 13 & 16); the positive electrode of each electrochemical battery unit cell comprises the base portion and the coating overlying the base portion (graphene layer laminated on the active material layer; [0009]; claim 11).  
MIKI, Wachsman and Chen are analogous art from the same field of endeavor, namely fabricated solid state batteries.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the graphene supercapcitor layers of Chen, on the electrode layers of MIKI in view of Wachsman, in order to increase conductivity of the electrodes. The skilled artisan recognizes that conductivity improves electrochemical performance of the cell. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shimizu et al. U.S. Pub. 2019/0252728 teaches a sold battery with electrodes comprising active material, conductive material and solid electrolyte material. See paragraph [0051]. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Monique Wills whose telephone number is (571) 272-
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722